UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-6510


STEVEN HENRY TROTMAN,

                                              Plaintiff - Appellant,

          versus


BRUCE BRYANT, York County Sheriff; ALLEN
BRANDON, Sheriff; RUSSELL YEAGER, Deputy, York
County Sheriff’s Department; YORK COUNTY,
SOUTH CAROLINA, City, Town and Municipality;
DAVID FORTSON, JR., Chief of Police; CHARLES
CABANISS,    Captain,   Rock    Hill    Police
Department; CITY OF ROCK HILL; YORK COUNTY
SHERIFF’S   DEPARTMENT;   ROCK   HILL   POLICE
DEPARTMENT,

                                           Defendants - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. R. Bryan Harwell, District Judge.
(0:03-cv-02729-RBH)


Submitted: July 25, 2006                      Decided: August 2, 2006


Before WILLIAMS, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Steven Henry Trotman, Appellant Pro Se. Terry B. Millar, TERRY B.
MILLAR, L.L.C., Rock Hill, South Carolina; Barton Jon Vincent,
David Leon Morrison, DAVIDSON, MORRISON & LINDEMANN, P.A.,
Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Steven Henry Trotman appeals the district court’s order

denying his motion to extend time to file a notice of appeal.   We

have reviewed the record and find no reversible error.     We deny

Trotman’s motion to appoint counsel, and we affirm for the reasons

stated by the district court.      Trotman v. Bryant, No. 0:03-cv-

02729-RBH (D.S.C. Mar. 1, 2006).    We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                          AFFIRMED




                              - 2 -